FILED
                            NOT FOR PUBLICATION                             JUN 11 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JULIO CESAR ESCOBAR-                             No. 07-75136
HERNANDEZ,
                                                 Agency No. A079-216-353
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted June 6, 2012 **
                                Pasadena, California

Before: KOZINSKI, Chief Judge, TROTT and THOMAS, Circuit Judges.

       Substantial evidence supports the BIA’s conclusion that petitioner failed to

establish past persecution or a well-founded fear of future persecution on account

of “membership in a particular social group.” 8 U.S.C. § 1101(a)(42)(A). Kinship


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
ties may constitute membership in a particular social group for asylum purposes,

Thomas v. Gonzales, 409 F.3d 1177, 1180 (9th Cir. 2005) (en banc), rev’d on other

grounds, Gonzales v. Thomas, 547 U.S. 183, 186 (2006), as long as an asylum

applicant can establish that the past or anticipated persecution was “on account of”

such kinship ties, Baghdasaryan v. Holder, 592 F.3d 1018, 1023 (9th Cir. 2010).

Substantial evidence supports the BIA’s conclusion that the intruders who attacked

petitioner did so not because he was related to his cousin, but because of his likely

knowledge of his cousin’s location. Petitioner did not present any evidence that

the individuals attacked or intimidated any of his other family members. Thus, the

BIA correctly concluded that he failed to demonstrate persecution on account of

membership in a particular social group.

      Absent past persecution, a petitioner must demonstrate a subjectively

genuine and objectively reasonable well-founded fear of future persecution.

Ahmed v. Keisler, 504 F.3d 1183, 1191 (9th Cir. 2007). In particular, a petitioner

must establish that it would not be reasonable for him to relocate. 8 C.F.R. §

1208.13(b)(3)(I). Substantial evidence supports the BIA’s conclusion that

Petitioner could relocate within El Salvador and that his fear of persecution upon

returning to El Salvador is not objectively reasonable.




                                           -2-
         Because petitioner failed to establish eligibility for asylum, the BIA

correctly concluded that he necessarily failed to meet the more stringent standard

for withholding of removal. Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.

2006).

         Given our conclusions, we need not–and do not–reach any other issue urged

by the parties.




         PETITION DENIED.




                                            -3-